UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement. [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials. [ ] Soliciting Material Pursuant to §240.14a-12 TORTOISE ENERGY INFRASTRUCTURE CORPORATION TORTOISE ENERGY CAPITAL CORPORATION TORTOISE NORTH AMERICAN ENERGY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proposed MLP Closed-End Fund Mergers Overview and Frequently Asked Questions While this Q&A has been provided for your convenience, it is recommended that you read the complete joint proxy statement/prospectus. Q: What are the proposed fund mergers? A: On January 28, 2014, Tortoise Capital Advisors announced the proposed mergers of Tortoise Energy Capital Corporation (TYY) and Tortoise North American Energy Corporation (TYN) into Tortoise Energy Infrastructure Corporation (TYG). Q: Why are the mergers being recommended by the Board of Directors? A: The Board of Directors of each fund has recommended the mergers given the funds have the same investment objectives and similar investment strategies and it is believed that the mergers will benefit the stockholders of each fund. Each fund has an investment objective of providing a high level of total return with an emphasis on current distributions and primarily invests in midstream energy infrastructure master limited partnerships (MLPs). The combined fund will continue to pursue the investment objective and strategy of TYG. The table below shows the portfolio mix of each fund and on a pro forma basis. TYG TYY TYN Pro Forma Combined Fund Crude oil / refined products pipeline MLPs 47.3% 44.9% 39.7% 45.9% Natural gas / natural gas liquids pipeline MLPs 35.2% 36.7% 34.9% 35.7% Gathering & processing MLPs 17.5% 18.4% 16.9% 17.8% Oil & gas production MLPs 0.0% 0.0% 6.2% 0.5% Other 0.0% 0.0% 2.3% 0.1 % As of 2/28/2014. Pipeline MLPs transport natural gas, natural gas liquids, crude oil or refined petroleum products. Gathering & processing MLPs gather and process natural gas as well as transport, fractionate (separate) and store natural gas liquids. Oil & gas production MLPs produce crude oil and natural gas. Other includes marine oil and gas transporters and drillers. Q: What are the benefits of the proposed mergers? A: After careful consideration, the Board of Directors of each fund and Tortoise believe that the mergers will benefit the stockholders of the funds for the reasons noted below: ·Positive potential impact to distributable cash flow and distributions We expect that the combined fund will have a similar distribution policy as the standalone funds currently have, including the payment of quarterly distributions. Additionally, we believe that there is potential for aggregate distribution growth going forward as a result of anticipated accretion to distributable cash flow. Assuming the mergers are completed as proposed, Tortoise intends to recommend that the Board of Directors of the combined fund approve a distribution of not less than $0.61 per TYG common share ($2.44 annualized) for the fiscal 3rd quarter of 2014 based on the combined fund’s expected distributions from investments, the lower anticipated operating expenses per share and the expected costs of leverage. · Opportunity for enhanced long-term market liquidity The larger market capitalization of the combined fund may provide an opportunity for enhanced market liquidity over the long-term. Greater market liquidity may lead to a narrowing of bid-ask spreads and reduce price movements on a trade-to-trade basis. The table below illustrates the market capitalization of each fund and on a pro forma basis. Market capitalization ($ in millions) TYY TYN Pro Forma TYG Combined Fund $650 As of 2/28/2014. Assumes merger occurred on 2/28/2014 with all else being equal. · Operating cost savings through greater economies of scale and reduced management fees It is anticipated that the combined fund would have a lower operating expense level with estimated aggregate cost savings of approximately $1.5 million annually in the combined fund through operating cost savings and reduced management fees. The funds incur both fixed expenses (e.g., board fees, printing fees, legal and auditing services) and variable expenses (e.g., administrative, fund accounting and custodial services). Many of these fixed expenses are © Tortoise Capital Advisors, LLC Page 2 duplicative between the funds. There will also be an opportunity to reduce variable expenses over time in a combined fund by taking advantage of lower fees associated with higher asset levels and greater combined economies of scale. Additionally, effective at the time of the mergers, the combined fund will implement a tiered fee schedule which is expected to result in a lower effective management fee for the combined fund. Currently, TYG, TYY, and TYN have an annual management fee of 0.95%, 0.95%, and 1.00%, respectively, based on each fund’s average monthly managed assets. Upon completion of the mergers, the combined fund will pay an annual management fee of 0.95% of average monthly managed assets up to $2.5 billion, 0.90% of managed assets between $2.5 billion and $3.5 billion, and 0.85% of managed assets above $3.5 billion. Based on combined managed assets of $3.7 billion as of February 28, 2014, it is estimated that the effective rate of the combined fund will be approximately 0.93%. Managed Assets is defined as total assets (including any assets attributable to any leverage that may be outstanding but excluding any net deferred tax assets) minus the sum of accrued liabilities other than (1) net deferred tax liabilities, (2) debt entered into for purposes of leverage and (3) the aggregate liquidation preference of any outstanding preferred stock. • Leverage impact The amount of leverage as a percentage of total assets following the mergers is not expected to significantly change from that of each fund on a standalone basis. The larger asset base of the combined fund may provide: i) greater financial flexibility through a larger balance sheet, ii) access to more attractive leverage terms and iii) a wider range of leverage alternatives. The table below illustrates the leverage of each fund and on a pro forma basis. The table below illustrates the leverage of each fund and on a pro forma basis. TYY TYN Pro Forma TYG Combined Fund Leverage ($ in millions) Leverage as % of total assets
